 


114 HR 2170 IH: Ghost Army Congressional Gold Medal Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2170 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Kuster (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To award a Congressional Gold Medal to the 23rd Headquarters Special Troops, known as the Ghost Army, collectively, in recognition of its unique and incredible service during World War II. 
 
 
1.Short titleThis Act may be cited as the Ghost Army Congressional Gold Medal Act. 2.FindingsThe Congress finds the following: 
(1)The 23rd Headquarters Special Troops (the Ghost Army) was a top-secret unit of the United States Army that served in the European Theater of Operations during World War II. (2)The unit was actively engaged in battlefield operations from June of 1944 through March of 1945.
(3)The deceptive activities of the Ghost Army were essential to several Allied victories across Europe and are estimated to have saved thousands of lives. (4)In evaluating the performance of the Ghost Army after the War, a U.S. Army analysis found that Rarely, if ever, has there been a group of such a few men which had so great an influence on the outcome of a major military campaign..
(5)Many Ghost Army soldiers were specially selected for their mission, and were recruited from art schools, advertising agencies, communications companies, and other creative and technical professions. (6)The first four members of the Ghost Army landed on D-Day and two became casualties while camouflaging early beach installations.
(7)The Ghost Army’s secret deception operations commenced in France on June 14, 1944, when Task Force Mason landed at Omaha Beach to draw enemy fire and protect the 980th Artillery for 28 days. (8)Task Force Mason was a prelude to 21 full-scale tactical deceptions completed by the Ghost Army.
(9)Often operating on or near the front lines, the Ghost Army used inflatable tanks, artillery, airplanes and other vehicles, advanced engineered soundtracks, and skillfully crafted radio trickery to create the illusion of sizable American forces where there were none and to draw the enemy away from Allied troops. (10)Ghost Army soldiers impersonated other, larger Army units by sewing counterfeit patches onto their uniforms, painting false markings on their vehicles, and creating phony headquarters staffed by fake generals, all in an effort to feed false information to Axis spies.
(11)During the Battle of the Bulge, the Ghost Army created counterfeit radio traffic to mask the efforts of General George Patton’s Third Army as it mobilized to break through to the 101st Airborne and elements of 10th Armored Division in the besieged Belgian town of Bastogne. (12)In its final mission, Operation Viersen, the Ghost Army deployed a tactical deception that drew German units down the Rhine River and away from the 9th Army, allowing the 9th Army to cross the Rhine into Germany. On this mission, the 1,100 men of the Ghost Army, with the assistance of other units, impersonated forty thousand men, or two complete divisions of American forces, by using fabricated radio networks, soundtracks of construction work and artillery fire, and more than 600 inflatable vehicles.
(13)Three Ghost Army soldiers gave their lives and dozens were injured in carrying out their mission. (14)The activities of the Ghost Army remained classified for more than forty years after the war and the extraordinary accomplishments of this unit are deserving of belated recognition.
(15)The United States will be eternally grateful to the Ghost Army for their proficient use of innovative tactics throughout World War II, which saved thousands of lives and were instrumental in the defeat of Nazi Germany. 3.Congressional Gold Medal (a)Award AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a gold medal of appropriate design to the 23rd Headquarters Special Troops, known as the Ghost Army, collectively, in recognition of its unique and incredible service during World War II. 
(b)Design and StrikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. (c)Smithsonian Institution (1)In generalFollowing the award of the gold medal in honor of the Ghost Army, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research. 
(2)Sense of CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the Ghost Army, and that preference should be given to locations affiliated with the Smithsonian Institution. 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medal, including labor, materials, dies, use of machinery, and overhead expenses. 
5.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.   